Citation Nr: 1547106	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), including associated alcohol dependency, prior to June 26, 2014 and a rating in excess of 70 percent thereafter.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

 Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD.  Subsequently, the RO issued a rating decision in September 2014 which increased the disability rating to 70 percent from June 26, 2014.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported that he is in receipt of Social Security Administration (SSA) benefits.  (See September 2012 VA examination report, October 2013 Notice of Disagreement, and September 2015 Board hearing transcript, page 10.)  Based on the Veteran's statements, it is reasonable that the SSA records may include evidence relevant to the Veteran's service-connected disability.  Thus, the Board finds that SSA records should be obtained and associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).    

As the Board must remand the claim to obtain SSA records, additional development, as noted below, should also be undertaken. 

The issue of entitlement to a TDIU has been reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet.App. 447, 453 (2009).  Specifically, during his September 2015 Board hearing, the Veteran explained that he has not worked for seven years after being laid off for behavior he attributes to his PTSD.  He also reported to VA compensation examiners in August 2012 and June 2014 that his PTSD and alcohol abuse affected his job performance and job attendance.

The AOJ has not yet adjudicated this derivative TDIU claim.  Therefore, this derivative claim must be remanded to ensure that due process is followed and that there is a complete record upon which to decide this claim.  38 C.F.R. § 3.159.  As part of this development, the Board directs that the AOJ obtain an opinion related to the Veteran's ability to maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of all agency records which granted or denied the Veteran benefits, including all medical records used to make a decision.   

2.  Provide the Veteran notice in compliance with the VCAA informing him of what evidence must show to support a claim for a TDIU.  Also ask that he complete and return a formal TDIU application (VA Form 21-8940).

3.  After completing directives (1)-(2), schedule the Veteran a VA examination to determine the impairment in employment functionality caused by the Veteran's service-connected PTSD and associated alcohol dependency.

The claims file should be made available to the examiner for review before the examination.  

The examiner is requested to address the impact of the Veteran's service-connected disability on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should address the functional effects of the Veteran's service-connected PTSD, including alcohol dependency.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

It is essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  Thereafter, readjudicate the claims.  If a claim is denied or not granted to the Veteran's satisfaction, provide him an SSOC concerning the claim and give him and his representative time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



